Case: 2:18-cv-00272-MHW-CMV Doc #: 81 Filed: 12/16/20 Page: 1 of 1 PAGEID #: 3015
**AO 450 (Rev. 5/85) Judgment in a Civil Case

                       UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

                                                JUDGMENT IN A CIVIL CASE

Stacie Ray, et al.,

                 vs.                                 Case No. 2:18-cv-272



Stephanie McCloud, Director,                         Judge Michael H. Watson
Ohio Department of Health, et al.,




[] Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The
issues have been tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.

IT IS ORDERED AND ADJUDGED that pursuant to the December 16, 2020 Opinion
and Order, Plaintiffs’ Motion for Summary Judgment is GRANTED; Defendants’ Motion
for Summary Judgment is DENIED.


Date: December 16, 2020                              Richard Nagel, Clerk




                                                  s/ Jennifer Kacsor
                                                By Jennifer Kacsor/Courtroom Deputy
